PER CURIAM.
This disciplinary proceeding is before us on complaint of The Florida Bar and the report of the referee. We have jurisdiction. Art. V, § 15, Fla. Const.
The referee recommends that respondent be found guilty of violating Disciplinary Rules 1-102(A)(3) (a lawyer shall not engage in illegal conduct involving moral turpitude); 1-102(A)(4) (a lawyer shall not engage in conduct involving dishonesty, fraud, deceit, or misrepresentation); 1-102(A)(6) (a lawyer shall not engage in any conduct that adversely reflects on his fitness to practice law), and Rule 11.02(3)(a) of the Integration Rule of The Florida Bar. The referee recommended a two-year suspension and passage of the ethics portion of the bar examination. We requested supplemental briefs concerning the appropriate discipline.
After review of the supplemental briefs, we approve the referee’s findings and recommendations. Accordingly, respondent is suspended for two years, effective immediately, and must provide proof of rehabilitation, including satisfactory completion of the ethics portion of the exam. Judgment for costs in the amount of $150 is hereby entered against respondent, for which sum let execution issue.
It is so ordered.
McDonald, C.J„ and OVERTON, EHRLICH, SHAW, BARKETT, GRIMES and KOGAN, JJ., concur.